DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s response, filed 15 March 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Examiner notes that the interpretation, under 35 U.S.C. 112 (f) / (pre-AIA ) sixth paragraph, of claim limitations “backend subsystem” and “data analytics module” in claims 17-19 is maintained as indicated in the previous Office action, dated 15 December 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Schlevensky (Reg. No. 65,552) on 8 April 2021.

The application has been amended as follows: 
Claim 2. (Currently Amended) A method for estimating a queue time using video data having rapid background changes, the method comprising: 
a special purpose processor collecting video data of a scene from a plurality of dissimilar sources; 
the special purpose processor determining moving objects from the video data wherein determining moving objects from the video data comprises movement detection, foreground detection creating a background model, updating a background model, and contour extraction, comprising, 
for each new frame and for each pixel location in an image assessing whether the current value is part of the background, wherein assessment comprises computing a normalized distance of a current pixel value for each color channel with the background mean values for each channel; 
a current pixel with a normalized distance greater than a predefined threshold is classified as a foreground pixel and assigned to the moving objects; 
 a current pixel with a normalized distance not greater than a predefined threshold, and not assigned to a front end mask, is deemed as part of the background and is used to update the current background model; 
maintaining a candidate background pixel, so that if at any time there is a rapid change in background, a candidate background pixel is maintained, wherein a lifetime of at least one candidate background pixel is determined as the time elapsed between the creation and the last update of the candidate background pixel, and replacing a current background value with a candidate background pixel having a longer lifetime than the current background value, wherein if an image of a scene is too large, the image can be subsampled by an integer factor to evaluate a lower resolution [[predetermined number of frames; 
wherein determining moving objects further comprises estimating the background model of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image, and wherein updating the background model comprises applying an activity mask to determine an expected background; 
the special purpose processor classifying the moving objects from the video data wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more objects per group with an associated class using class supervised learning, and wherein classifying comprises classifying moving foreground objects into one of a plurality of classes of known objects and "noise"; 
the special purpose processor tracking the moving objects from the video data wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process, and determining where the moving objects start and end their trajectories over a period of time; 
the special purpose processor determining an estimation of a queue time wherein estimating comprises, 
the special purpose processor building a background model from the video data and segmenting out all foreground blobs in the scene; 
the special purpose processor extracting a queue skeleton wherein extracting comprises, 
constructing a queue model based on consistency in shape and orientation of connected foreground blobs for a pre-selected start point of the queue; 

computing a queue length in pixels; 
the special purpose processor estimating the speed of the queue in pixels per second as an estimated motion vector at each point of the queue; 
the special purpose processor computing image motion in a predefined queue area; and 
the special purpose processor projecting each estimated motion vector onto the queue skeleton, wherein each projected motion vector gives an indication of speed along the queue; and 
the special purpose processor estimating the speed of the queue at any point of the queue skeleton, comprising averaging out all samples along the queue skeleton, and filling empty areas with linear interpolation; and 
the special purpose processor processing the video data as video streams from the plurality of dissimilar sources, providing video data of different types, to allow the video data from the plurality of dissimilar sources to be analyzed without dependence on a source of any of the video data.

Claim 8. (Currently Amended) The method of claim 2, wherein tracking the moving objects comprises receiving an instance of an object at a point in time and outputting  a linked appearance of the same object at different times, with trajectory and shape over time.

Claim 9. (Currently Amended) The method of claim 2, wherein analyzing the video data comprises receiving objects with trajectories and outputting information regarding the objects, comprising speed[[,]] of objects, objects entering or leaving a location, and inference of building layouts based on movement of objects.

(Currently Amended) A non-transient computer readable medium having stored thereon instructions, that when executed by a special purpose processor cause a method for activity monitoring using video data having rapid background changes to be performed, the method comprising:
a special purpose processor collecting video data of a scene from a plurality of dissimilar sources; 
the special purpose processor determining moving objects from the video data wherein determining moving objects from the video data comprises movement detection, foreground detection creating a background model, updating a background model, and contour extraction, comprising, 
for each new frame and for each pixel location in an image assessing whether the current value is part of the background, wherein assessment comprises computing a normalized distance of a current pixel value for each color channel with the background mean values for each channel; 
a current pixel with a normalized distance greater than a predefined threshold is classified as a foreground pixel and assigned to the moving objects; 
 a current pixel with a normalized distance not greater than a predefined threshold, and not assigned to a front end mask, is deemed as part of the background and is used to update the current background model; 
maintaining a candidate background pixel, so that if at any time there is a rapid change in background, a candidate background pixel is maintained, wherein a lifetime of at least one candidate background pixel is determined as the time elapsed between the creation and the last update of the candidate background pixel, and replacing a current background value with a candidate background pixel having a longer lifetime than the current background value, wherein if an image of a scene is too large, the image can be subsampled by an integer factor to evaluate a lower resolution [[predetermined number of frames; 
wherein determining moving objects further comprises estimating the background model of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image, and wherein updating the background model comprises applying an activity mask to determine an expected background; 
the special purpose processor classifying the moving objects from the video data wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more objects per group with an associated class using class supervised learning, and wherein classifying comprises classifying moving foreground objects into one of a plurality of classes of known objects and "noise"; 
the special purpose processor tracking the moving objects from the video data wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process, and determining where the moving objects start and end their trajectories over a period of time; 
the special purpose processor determining an estimation of a queue time wherein estimating comprises, 
the special purpose processor building a background model from the video data and segmenting out all foreground blobs in the scene; 
the special purpose processor extracting a queue skeleton wherein extracting comprises, 
constructing a queue model based on consistency in shape and orientation of connected foreground blobs for a pre-selected start point of the queue; 

computing a queue length in pixels; 
the special purpose processor estimating the speed of the queue in pixels per second as an estimated motion vector at each point of the queue; 
the special purpose processor computing image motion in a predefined queue area; and 
the special purpose processor projecting each estimated motion vector onto the queue skeleton, wherein each projected motion vector gives an indication of speed along the queue; and 
the special purpose processor estimating the speed of the queue at any point of the queue skeleton, comprising averaging out all samples along the queue skeleton, and filling empty areas with linear interpolation; and 
the special purpose processor processing the video data as video streams from the plurality of dissimilar sources, providing video data of different types, to allow the video data from the plurality of dissimilar sources to be analyzed without dependence on a source of any of the video data.

Claim 16. (Currently Amended) The non-transient computer readable medium of claim 10, wherein analyzing the video data comprises receiving objects with trajectories and outputting information regarding the objects, comprising speed[[,]] of objects, objects entering or leaving a location, and inference of building layouts based on movement of objects.

Claim 17. (Currently Amended) A system for processing multiple video data streams having rapid background changes, comprising: 
a plurality of input video data sources; 

a plurality of video analysis workers comprising special purpose processors tasked with executing video analysis worker processes, comprising, 
in an iterative process, defining known foreground objects and newly emerged objects;
determining moving objects from the video data wherein determining moving objects from the video data comprises movement detection, foreground detection creating a background model, updating a background model, and contour extraction, comprising, 
for each new frame and for each pixel location in an image assessing whether the current value is part of the background, wherein assessment comprises computing a normalized distance of a current pixel value for each color channel with the background mean values for each channel; 
a current pixel with a normalized distance greater than a predefined threshold is classified as a foreground pixel and assigned to the moving objects; 
 a current pixel with a normalized distance not greater than a predefined threshold, and not assigned to a front end mask, is deemed as part of the background and is used to update the current background model; 
maintaining a candidate background pixel, so that if at any time there is a rapid change in background, a candidate background pixel is maintained, wherein a lifetime of at least one candidate background pixel is determined as the time elapsed between the creation and the last update of the candidate background pixel, and replacing a current background value with a candidate background pixel having a longer lifetime than the current background value, wherein if an image of a scene is too large, the image can be subsampled by an integer factor to evaluate a lower resolution [[predetermined number of frames; 
wherein determining moving objects further comprises estimating the background model of a fixed video stream, comprising modeling points in the video data using a Gaussian distribution of values on each channel of a color image, and wherein updating the background model comprises applying an activity mask to determine an expected background; 
classifying the moving objects from the video data, wherein classifying moving objects comprises receiving groups of foreground pixels and outputting one or more objects per group with an associated class using class supervised learning, and wherein classifying comprises classifying moving foreground objects into one of a plurality of classes of known objects and "noise"; 
tracking the moving objects from the video data wherein tracking comprises receiving as input an instance of one object at one point in time and calculating its trajectory and shape over time, and for each new video frame attempting to match foreground objects with existing objects tracked in prior iterations of the iterative process;
wherein tracking the moving objects comprises tracking moving objects from a plurality of dissimilar sources, which supply video data of different types to allow the video data from the plurality of dissimilar sources to be analyzed without dependence on a source of any of the video data; and
	a data analytics module configured to receive processed video data from the plurality of video analysis workers and output  human readable information, wherein the human readable information comprises estimated queue wait times, wherein estimating queue wait times comprises, 
building a background model from the video data and segmenting out all foreground blobs in the scene; 
extracting a queue skeleton wherein extracting comprises, 

removing unrelated foreground in the scene and adding discontinued foreground blobs of the queue; 
computing a queue length in pixels; 
estimating the speed of the queue in pixels per second as an estimated motion vector at each point of the queue; 
computing image motion in a predefined queue area; and 
projecting each estimated motion vector onto the queue skeleton, wherein each projected motion vector gives an indication of speed along the queue; and 
 estimating the speed of the queue at any point of the queue skeleton, comprising averaging out all samples along the queue skeleton, and filling empty areas with linear interpolation.

Allowable Subject Matter
Claims 2-5, 8-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 2, 10, and 17, the prior art of record, alone or in combination fails to fairly teach or suggest the limitations:
“maintaining a candidate background pixel, so that if at any time there is a rapid change in background, a candidate background pixel is maintained, wherein a lifetime of at least one candidate background pixel is determined as the time elapsed between the creation and the last update of the candidate background pixel, and replacing a current background value with a candidate background pixel having a longer lifetime than the current background value, wherein if an image of a scene is too large, the image can be subsampled by an integer factor to evaluate a lower resolution version of the background, and background statistics can be updated only once every predetermined number of frames;”.

Previously applied Venetianer reference was relied upon to teach in a method for maintaining a video scene background model, where the background model implemented as a mixture of Gaussian background models or dynamically adaptive mixture of Gaussian models, and that a history of all pixels is maintained over several frames to generate and maintain the background model (see Venetianer [0048]-[0050]). However, Venetianer fails to fairly disclose or suggest, alone or in combination, determining of an equivalent to the claimed lifetime of at least one candidate background pixel as the time elapsed between the creation and the last update of the candidate background pixel, and that a current background value is replaced with a candidate background pixel having a longer lifetime than the current background value. 

Further search and consideration of the prior art failed to yield a fair teaching for the amended claimed subject matter. 
Wang et al. (“A Novel Robust Statistical Method for Background Initialization and Visual Surveillance”) teaches in a related and pertinent technique for initializing a background model for a visual tracking and surveillance system, where a sliding window with a minimum time length is used to locate stable sub-intervals in an image sequence, and the longest stable candidate subsequence is used to initialize the model background value (see Wang sect. 2.2. The proposed method). Although, Wang teaches that stable subsequence candidates satisfy a stability measure where a pixel difference with its previous frame value and sequence average value are less than or equal to a threshold, Wang fails to disclose or suggest, alone or in combination, that that a lifetime of a pixel is determined as the time 
Xia et al. (“A modified Gaussian mixture background model via spatiotemporal distribution with shadow detection”) is pertinent in teaching in a modified Gaussian mixture model based background modeling technique, where the lifespan of foreground pixels are recorded and used to determine if the foreground pixel is updated to the background by comparing the lifespan to a threshold value (see Xia sect. 2.1 Background model based on spatial distribution). As Xia fails to teach or suggest that the threshold value used to compare with foreground pixel lifespans is equivalent to the a lifetime of a current background value, Xia fails to fairly teach or suggest, alone or in combination, that a current background value is replaced with a candidate background pixel having a longer lifetime than the current background value.
Barnich et al. (“ViBe: A Powerful Random Technique to Estimate the Background in Video Sequences”) is pertinent in teaching a background extraction method, where a lifespan policy for updating the background model is proposed to choose randomly a sample to replace when updating the pixel model such that a probability of a given sample remains inside the set of samples monotonically decays (see Barnich sect. 2.2.1. Sample values lifespan policy). Thus, Barnich fails to fairly teach or suggest, alone or in combination, that a lifetime of a pixel is determined as the time elapsed between the creation and last update of the pixel, and that a current background value is replaced with a candidate background pixel having a longer lifetime than the current background value.
Connell et al. (US 2007/0177800) is pertinent in teaching a method for maintaining a background image model using accumulated motion, where a background image model is altered according to maintained stability maps (i.e. quiescence image) of the video frames, in which each pixel of the stability map is incremented for each successive frame where motion is not detected, and if a quiescence value for a component is above a predefined threshold, the corresponding portion of the (see Connell [0041]-[0046]). As Connell suggests that a predefined threshold is used to determine if a corresponding portion of the current image is copied to the background model, Connell fails to fairly teach or suggest, alone or in combination, that a current background value is replaced with a candidate background pixel having a longer lifetime than the current background value.

Regarding claims 3-5, 8-9, 11-12, 15-16, and 18-19, they are dependent claims of independent claims 2, 10, 17, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661